981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Petitioner-Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-6872.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Gregory Marshall, Appellant Pro Se.
D.Md.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Gregory Marshall appeals the district court's order:  (1) denying Marshall's motion for reconsideration of a court order dismissing several grounds of Marshall's 28 U.S.C. § 2254 (1988) petition;  (2) denying Marshall's motion for appointment of counsel;  and (3) denying as moot Marshall's motion for a court order directing a response to the petition.  With respect to those portions of the order dismissing the § 2254 claims and denying the motion for appointment of counsel, we dismiss the appeal for lack of jurisdiction.  See 28 U.S.C. §§ 1291, 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Because the district court has ordered respondents to answer the petition, we dismiss as moot the appeal insofar as it pertains to the motion to compel such a response.


2
We deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED